Citation Nr: 1020003	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pelvic mass, to 
include consideration as secondary to left anterior leg 
erythema nodosum.  

2.  Entitlement to service connection for left leg venous 
insufficiency, to include consideration as secondary to left 
anterior leg erythema nodosum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

Terrence Griffin, Associated Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to 
November 1983 and from April 1987 to September 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  A hearing at which the Veteran testified was 
conducted before the undersigned in December 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends his pelvic mass, surgically removed in 
2005, began when he was in active service.  His theory 
appears to be that it was so large by the time it was 
removed, it must have begun during his service.  With that as 
his premise, and because there are medical opinions which 
conclude the cause of the Veteran's venous insufficiency was 
this pelvic mass which had compressed regional veins, he 
contends service connection for venous insufficiency also is 
warranted.  Parenthetically, the Veteran also theorizes that 
his currently service connected left leg erythema nodosum was 
likewise caused by this slow growing pelvic mass in service.  

The medical evidence on the relevant questions is somewhat 
confusing.  A January 2009 letter from a VA physician who 
treated the Veteran reflects the view that given the size of 
the pelvic mass in 2005, it was likely present for many years 
prior to its removal, and he "would speculate that the 
lipoma may have been present at the time of his military 
service."  An earlier VA examination conducted in January 
2006, yielded the conclusion that the pelvic mass caused the 
Veteran's venous stasis, but in offering this conclusion, the 
examiner remarked that there was no evidence clinically to 
suggest that the Veteran was having venous obstructive 
disease of the left leg at the time of discharge from service 
in 1994.  However, a third VA examiner in an October 2008 
report, who likewise concluded the Veteran's venous 
insufficiency was secondary to the pelvic mass, remarked that 
the Veteran's nodosum was no longer present as of 1992, yet 
the Veteran's service treatment records show left leg 
complaints of pain and swelling well after 1992, and into 
1993 and 1994.  Indeed, the report of medical history 
prepared in May 1994 in connection with the Veteran's service 
discharge shows the Veteran's report that pain in his left 
leg keeps him awake sometimes.  It would seem that if the 
2008 examiner is correct that the Veteran's nodosum was no 
longer present after 1992, these later complaints in 1993 and 
1994 should be given further consideration in the context of 
the Veteran's current claims.  This is particularly so, given 
the remark in September 2005 records when the Veteran's 
problems were initially being worked up, that the Veteran 
"had chronic venous stasis issues for 15 years confined to 
the left leg."  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
provided to a VA examiner with the 
appropriate expertise for an opinion as 
to whether left leg complaints of pain 
and swelling in service after 1992, (when 
a VA examiner indicated nodosum was no 
longer present), were early 
manifestations of left leg venous 
insufficiency, and if so, whether it may 
be reasonably concluded that the 
Veteran's pelvic mass was present in 
service.  The claims file should be 
reviewed in connection with providing 
this opinion, and an indication that this 
review took place should be included in 
any report provided.  Any opinions 
themselves should be fully explained, and 
reflect awareness of the one physician's 
view regarding the probability the pelvic 
mass was present in service, and the 
history of chronic venous stasis issues 
of 15 years noted in a September 2005 
treatment record.  If it is necessary to 
examine the Veteran in order to provide 
the opinions sought, that should be 
arranged.  

2.  Thereafter, the claims should be re-
adjudicated, and if the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


